Title: Enclosure: Statement of Interest and Payments on Bonds to Henderson, McCaul & Company, 25 October 1796
From: Henderson, McCaul & Company
To: Jefferson, Thomas


                    EnclosureStatement of Interest and Payments on Bonds to Henderson, McCaul & Company
                    
                    
                        
                        
                        
                        
                        
                        
                        
                        Statement of the Interest and payments on
Mr. Thomas Jefferson’s, bonds to Henderson McCaul & Co.
                        
                            1790
                            
                            
                            Sterling
                            Sterling
                        
                        
                            March 4
                            To 1st. Bond of this date ⅌ble 19th. July 1790 on Interest from 19th. April 1783
                            }
                            461
                             8
                            8
                            
                            
                            
                        
                        
                            
                            To Interest on this sum from 19th. April 1783 till 15th. Augt. 1789, 6 ys. 3 mos. 27 days
                            }
                            145
                            18
                            —
                            
                            
                            
                        
                        
                            
                            
                            
                            607
                             6
                            8
                            
                            
                            
                        
                        
                            
                            By a payment made to Mr. McCaul on 15th. August 1789
                            }
                            300
                            —
                            —
                            
                            
                            
                        
                        
                            
                            
                            
                            307
                             6
                            8
                            
                            
                            
                        
                        
                            July 19
                            To Interest on £307.6.8 from 15th. Augt. 1789 till 19th. July 1790 is 11 mos. 4 days
                            }
                             14
                             5
                            4
                            
                            
                            
                        
                        
                            
                            
                            
                            321
                            12
                            —
                            
                            
                            
                        
                        
                            
                            By Mr. Brown’s Bill of Exchange
                            
                            325
                            —
                            —
                            
                            
                            
                        
                        
                            
                            
                            1st. Bond overpaid
                            £
                              3
                             8
                            —
                            
                            
                            
                        
                        
                            
                            To 2d. Bond on Interest as the 1st., of same date, due 19th. July 1791
                            }
                            
                            
                            
                            141
                            11
                            10
                        
                        
                            
                            To Interest on 2d. Bond from 19th. April 1783 till 19th. July 1790—is 7 1/4 years
                            }
                             51
                             6
                            5
                            
                            
                            
                        
                        
                            
                            
                            balance of Interest due at this date
                            £
                             47
                            18
                            5
                            
                            
                            
                        
                        
                            1794
                            
                            
                            
                            
                            
                            
                            
                            
                        
                        
                            Octr. 20
                            By Cash received of Mr. Christr. Clark £48.13.10 Curcy at 133 1/3⅌Ct. is
                            }
                             36
                            10
                            4 1/2
                            
                            
                            
                        
                        
                            
                            
                            Interest still due
                            
                             11
                             8
                            — 1/2
                            
                            
                            
                        
                        
                            1795
                            
                            
                            
                            
                            
                            
                            
                            
                        
                        
                            Janry. 5
                            To Interest on the amount of the 2d. bond from 19th. July 1790, the time of the last charge of Interest, till this date is 4 ys. 5 mos. 17 ds.
                            }
                             31
                            12
                            —
                            
                            
                            
                        
                        
                            
                            
                            
                             43
                            —
                            — 1/2
                            
                            
                            
                        
                        
                            
                            By Cash recd, of Mr. Thos. M: Randolph £114.4.8 at 133 1/3₶ Ct. is Stg
                            }
                             85
                            13
                            6
                            
                            
                            
                        
                        
                            
                            
                            
                            
                            
                            
                             42
                            13
                            5 1/2
                        
                        
                            
                            
                            
                            
                            
                            
                             98
                            18
                            4 1/2
                        
                        
                            March 30
                            To Interest on this balance of the 2d. bond from 5th. Janry. till date—2 mos. 25 days
                            }
                            
                            
                            
                              1
                             3
                            4
                        
                        
                            
                            
                            
                            
                            
                            
                            100
                             1
                            8 1/2
                        
                        
                            
                            By Cash recd. of Mr. Clark £49—a 133 1/3⅌Ct.
                            
                            
                            
                            
                             36
                            15
                            —
                        
                        
                            
                            
                            
                            
                            
                            
                             63
                             6
                            8 1/2
                        
                        
                            Octr. 5
                            To Interest on £63.6.8 1/2 from 30th. March till this date—6 months 5 days
                            }
                            
                            
                            
                              1
                            12
                            6
                        
                        
                            
                            
                            
                            
                            
                            
                             64
                            19
                            2 1/2
                        
                        
                            
                            By Cash recd, of Mr. Clark on accot. of Will: Milner’s bond to you £120—a 133 1/3⅌Ct.
                            }
                            
                            
                            
                             90
                            —
                            —
                        
                        
                            
                            
                            2d. Bond overpaid
                            
                            
                            
                            £
                             25
                             0
                            9 1/2
                        
                        
                        
                            Octr. 5
                            By amount overpaid the 2d. Bond at this date, 1 brought over
                            }
                             25
                            —
                            9 1/2
                            
                            
                            
                        
                        
                            
                            To 3d. Bond on Interest as the others, of same date, due 19th. July 1792
                            }
                            
                            
                            
                            136
                            15
                            —
                        
                        
                            
                            To Interest on the 3d. Bond from 19th. April 1783 till this date 12 years 5 mos. 16 days
                            }
                             85
                             3
                            6
                            
                            
                            
                        
                        
                            
                            
                            Interest still due
                            £
                             60
                             2
                            8 1/2
                            
                            
                            
                        
                        
                            Novr. 20
                            By Cash recd. of Mr. Brown for Robt. Snelson’s order on him; on accot. of Kensolving’s debt to you £20.–.2 is
                            }
                             15
                            —
                            1 1/2
                            
                            
                            
                        
                        
                            
                            
                            balance of last charge of Int. still due
                            £
                             45
                             2
                            7
                            
                            
                            
                        
                    
                